                          United States District Court
                        Western District of North Carolina
                               Statesville Division

       Curtis Edwin Leyshon,                        JUDGMENT IN CASE

             Plaintiff(s),                         5:20-cv-00157-KDB-DCK

                 vs.

       Michael Duncan, et al,

            Defendant(s).



DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s December 22, 2020 Order.

                                              December 22, 2020




     Case 5:20-cv-00157-KDB-DCK Document 19 Filed 12/22/20 Page 1 of 1
